 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
                           (HONORABLE LARRY ALAN BURNS)
10
     UNITED STATES OF AMERICA,                ) Case No. 09CR3652-LAB
11                                            )
                  Plaintiff,                  )
12         vs.                                )
                                              )
13                                            )
     GENARO AGUIRRE JR.,                      ) ORDER TERMINATING
14                                            ) SUPERVISED RELEASE
                  Defendant.                  )
15                                            )
                                              )
16
                  IT IS HEREBY ORDERED that the defendant is terminated early from
17
     his term of supervised release in this case, pursuant to 18 U.S.C. § 3583(e). He has
18
     completed more than one year of supervision and the actions of the defendant and the
19
     interests of justice support early termination. Termination is effective December 8, 2018.
20
21
22         IT IS SO ORDERED.
23
     Dated: December 7, 2018_____
24                               HONORABLE LARRY ALAN BURNS
                                 United States District Judge
25
26
27
                                                 1
28
